Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 139 -  144 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 139 requires inter alia that “the ratio … is unequal …”.  Insofar as a ratio is a number, the phrase means, “the [number] is unequal …” which only begs the question, “Unequal to what?”  Similarly, see claim 140.  Accordingly, claims 139 - 140 are rejected for failing to particularly point out and distinctly claiming the invention.  At the risk of speculating what applicant intended, this rejection of claim 139 under §112(b) could be overcome by amending claim 139 to read, “wherein the ratio of amine cations to carboxylic acid anions does not equal 1 and is within the range from 2:1 to 1:2.”
This suggested remedy to the §112(b) rejection is problematic from a §112(a) perspective, however, because although [0113] supports an amine:fatty acid ratio of “higher than 2:1” or an amine:fatty acid ratio of “1:2”1, the specification does not support all excess amine ratios and all excess fatty acid ratios within the broader range of 4:1 to 1:4.  Moreover, support for ratios defined in part by “fatty acid” does not support the broader genus of “carboxylic  acid” for not all carboxylic acids are fatty acids.

	Claims 119 – 125, 127, 130-138, 141-144 are allowable.
	Claims 139 – 140 are rejected, as discussed above.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/CHESTER T BARRY/Primary Examiner, Art Unit 1779                                                                                                                                                                                                        571-272-1152


    
        
            
        
            
    

    
        1 Construing [0113] as if it read, “compositions higher than 2:1 (excess of amine) or of [sic, lower than a ratio of?] 1:2 (excess of acid)” does not support all ratios other than a ratio of 1 because “excess of amine” appears from [0113] to be limited to ratios >= 2, i.e., “[an amine:fatty acid ratio] higher than 2:1”, and “excess of acid” appears to mean a ratio of <0.5, i.e., “lower than a ratio of 1:2.”